PER CURIAM.
We write this memorandum, not to vindicate our opinion, but merely to quiet the concern of counsel for the appellees who feel aggrieved that the court, as constituted, should have decided this case. When this case came on for hearing, it happened that but two judges were present. Counsel were given the option of postponing the hearing until a full' bench could be had or of going on with the hearing before the two judges, with an announcement from the bench that, if the two judges should hear the case and should not agree in their judgment, no decision would be rendered, but the case would be set down for hearing in the future before a full bench. Counsel for both parties agreed to proceed, and the case was argued. After the period at which the case was heard, the judges, pursuant to a practice followed in this circuit, separated without discussing the case and returned to their homes. On reconvening two weeks later, they met in conference, each with his judgment independently arrived at, and for the first time exchanged views and conclusions. It so happened that they were identical. Thus any question of prejudice or disadvantage arising out of a two-judge court disappeared, and, accordingly, the decree was entered.
The decree, however, was one of reversal. Its effect was to overturn the decree below holding the patent valid and infringed in a case where the main issues were validity and infringement. The appellee now complains that the decree of this court was based on a finding of fact by two appellate judges in opposition to a finding of fact by the trial judge and, accordingly, was in violation of the rule 1'aid down by the Supreme Court of the United States in Adamson v. Gilliland, 242 U. S. 350, 37 Sup. Ct. 169, 61 L. Ed. 356. In that case the question of fact was which of the makers of contesting, devices was first to make and market his device. Such being the issue, the Supreme Court quite pertinently said:
“Condsidering that a patent has been granted to the plaintiff the case is preeminently one for the application of the practical rule that so far as the finding of the master or judge who saw the witness ‘depends upon conflicting testimony, or upon the credibility of witnesses, or so far as there is any testimony consistent with the finding, it must be treated as unassailable.’ ” Davis v. Schwartz, 155 U. S. 631, 636, 15 Sup. Ct. 237, 39 L. Ed. 289.
The court also applied the rule requiring one opposing a patent to prove prior invention beyond a reasonable doubt, as stated in the case of The Barbed Wire Patent, 143 U. S. 275, 284, 12 Sup. Ct. 450, 36 L. Ed. 161. But there is no such question of fact involved in the present case. The only questions, both below and on appeal, were questions *474of validity and infringement, to be decided both, below and above according as the respective courts were impressed by the testimony and were influenced by the quality of the alleged invention and the character of the alleged infringement. If these are pure questions of fact, which when found and determined by the trial court must be treated as unassailable, then a decree of the trial court holding validity and infringement is in effect final and is not open to review and reversal on appeal. Of course, this cannot be so.
As the petition for rehearing presents nothing with which we are not familiar, it is denied.